PER CURIAM.
Niesha Turner ("Plaintiff"), as mother and next friend of Chanze Desean Jones, appeals the trial court's judgment granting the City of Hazelwood, C. Nathan Haase, Matthew Mankus, and Joseph Kohnen's (collectively "Defendants") joint motion for summary judgment on Plaintiff's negligence *928claims. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

We deny Defendants' motion to strike Plaintiff's opening appellate brief, or in the alternative, motion to strike Plaintiff's statement of facts, which was taken with the case.